Citation Nr: 0924486	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and aunt


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to a TDIU 
rating.

In May 2009, the Veteran was afforded a Travel Board hearing 
before the undersigned, who was designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7102(b).  A transcript of the hearing has been added to the 
record. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for a psychiatric 
disability (major depressive disorder), rated as 50 percent 
disabling, a lumbar spine disability (chronic lumbar sprain, 
with degenerative disc disease and a small united fracture), 
rated as 40 percent disabling, a scar (residuals of a 
pilonidal cyst), rated as 10 percent disabling, status post-
varicocele repair (claimed as numbness from the stomach area 
down to the left testicle), rated as 10 percent disabling, 
and shoulder impingement with tinnitus in the upper left 
extremity (claimed as numbness and pain in both shoulders, 
hands, and fingers), rated as 10 percent disabling.  He has a 
total combined disability rating of 80 percent.  

2.  The evidence demonstrates that the Veteran is 
unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Under VA laws and regulations, a TDIU rating may be assigned 
upon a showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a); see 
also Faust v. West, 13 Vet. App. 342, 356 (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

Here, the Veteran is service-connected for a psychiatric 
disability (major depressive disorder), rated as 50 percent 
disabling, a lumbar spine disability (chronic lumbar strain, 
with degenerative disc disease and a small united fracture), 
rated as 40 percent disabling, a scar (residuals of a 
pilonidal cyst), rated as 10 percent disabling, status post-
varicocele repair (claimed as numbness from the stomach area 
down to the left testicle), rated as 10 percent disabling, 
and shoulder impingement with tinnitus in the upper left 
extremity (claimed as numbness and pain in both shoulders, 
hands, and fingers), rated as 10 percent disabling.  He has a 
combined total disability rating of 80 percent.  The Veteran 
thus meets the percentage criteria laid out in 38 C.F.R. 
§ 4.16(a).  The remaining question before the Board therefore 
is whether the Veteran is unemployable by reason of his 
service-connected disabilities alone, taking into account his 
educational and occupational background.

In written statements and testimony before the Board, the 
Veteran has contended that his service-connected lumbar spine 
disability is accompanied by chronic, extreme pain that 
periodically causes him to "black out" and fall down due to 
the "tremendous amount of pain and numbness" that radiates 
down to his lower extremities.  He has stated that, since 
losing his job as a truck driver in 2006, he has repeatedly 
tried to secure employment, but has been turned down by 
employers because of his service-connected injuries and 
accompanying blackout sessions and falls.  With respect to 
his daily living activities, the Veteran has noted that, due 
to his low back pain and other service-connected 
disabilities, he has "a lot of problems just doing stuff 
around the house."  Moreover, he has indicated that he 
struggles to do household chores and requires assistance from 
his wife and other relatives to perform daily living 
activities.  Additionally, he has stated that he previously 
underwent fusion surgery for "cracked" lumbar vertebrae and 
is scheduled to have additional surgery on his lumbar spine 
in the near future.

The Veteran's aunt, who accompanied the Veteran to his May 
2009 Board hearing, testified that he previously was referred 
to a neurosurgeon for his high levels of back pain but that 
the surgeon informed him he was too young to undergo back 
surgery at that time.  She has further testified that the 
Veteran's symptoms have recently worsened and that a second 
neurologist has advised him to have surgery in order to bring 
the pain to a manageable level so that he might qualify for 
an educational or vocational program.  

The record reflects that the Veteran is a high school 
graduate and that he last worked in June 2006.  Thereafter, 
he enrolled in VA's Vocational Rehabilitation Services 
training program, but was unable to complete the program due 
to the pain arising from his service-connected lumbar spine 
disability.  Specifically, a July 2008 letter from a VA 
Rehabilitation Counselor expressly indicated that 
"continuance in the program at this time [would be] 
inappropriate due to the pain [the Veteran was] been 
experiencing."  

Additionally, the Veteran's private and VA medical records 
reflect extensive inpatient and outpatient treatment for low 
back pain and related symptoms, including radicular tingling 
and numbness.  The Veteran has also been treated on an 
ongoing basis for major depression, which his VA mental 
health care providers have specifically related to his 
service-connected lumbar spine disability.  In March 2005, a 
VA psychologist acknowledged the Veteran's depression and 
related psychiatric symptoms, but noted that he was currently 
working part-time as a truck driver and that it was probable 
that he could cover up his pain sufficiently to maintain 
employment.  Significantly, however, while that VA 
psychologist based his opinion on a clinical assessment 
(Million Behavioral Health Inventory), he did not indicate 
that he had reviewed the Veteran's medical records or other 
pertinent evidence in his claims folder. 

The Veteran's Social Security Administration (SSA) records 
reflect that he filed for SSA disability benefits in July 
2006 due to low back and psychiatric disabilities.  In a 
January 2008 decision denying that claim for benefits, the 
SSA adjudicator relied heavily on a September 2006 opinion 
from a private physician who concluded that the Veteran's 
back disability did not preclude him from performing light 
and sedentary work on a part-time basis.  

The record thereafter shows that, on a January 2008 VA 
psychiatric examination, the Veteran complained of ongoing 
mental distress arising from his inability "to get any job 
due to his back injury."  Specifically, the Veteran noted 
that he suffered from insomnia and felt "sad, disgusted, and 
irritable a good part of the time," and that those 
psychiatric symptoms were only partially relieved by 
prescription medication.  Clinical evaluation revealed 
significant depression, low self-esteem, and low motivation, 
accompanied by irritability and poor interpersonal skills.  

Based on the Veteran's statements, the clinical examination, 
and a review of the claims folder, the VA psychiatric 
examiner diagnosed him with major depression that was severe 
and recurrent in nature and assigned him a Global Assessment 
and Functioning (GAF) score of 49, which indicated serious 
impairment in social and occupational functioning.  That VA 
psychiatric examiner further noted that the Veteran displayed 
a poor prognosis for recovery from depression, adding, quite 
significantly, that while the Veteran remained motivated to 
work, "the chronicity of his depression" rendered him 
unemployable.  In this regard, the January 2008 VA examiner 
distinguished his current clinical findings from those of the 
March 2005 VA psychologist who, as noted above, determined 
that the Veteran would likely be able to cover up his pain in 
order to maintain employment.  In distinguishing that earlier 
opinion, the January 2008 VA examiner noted that, while the 
Veteran had attempted to work from 2003 to 2005, such 
employment had aggravated his low back pain, which, in turn, 
had worsened his depression.  The January 2008 VA examiner 
concluded that "the combination of chronic pain that is 
resistive to pain management" and the Veteran's ensuing 
major depression accounted for the GAF of the current VA 
examination, which was "consistent with an unemployable 
status."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the January 2008 VA psychiatric 
examiner's assessment that the Veteran's service-connected 
disabilities rendered him unemployable is more probative than 
the March 2005 VA psychologist's assessment that the 
Veteran's depression was not a complete bar to his 
employment, as well as the September 2006 private physician's 
opinion that the Veteran's back problems would not prevent 
him from pursuing sedentary work.  In placing greater weight 
on the January 2008 opinion, the Board considers it 
significant that it is the most current medical opinion of 
record and was steeped in a detailed rationale, which 
expressly considered and rebutted the findings of the March 
2005 VA psychologist.  Additionally, the January 2008 VA 
examiner's opinion was based on the examiner's thorough and 
detailed examination of the Veteran and claims folder.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
addition, it is more proximate in time and indicates that the 
severity of the Veteran's disability picture has worsened 
since the earlier evaluation.

In contrast, the Board considers the findings of both the 
March 2005 VA psychologist and the September 2006 private 
physician to be inconsistent with the current evidence of 
record, which shows that the Veteran's lumbar spine and 
psychiatric symptoms have progressively worsened and 
currently prevent him from obtaining or maintaining gainful 
employment.  Additionally, while the March 2005 VA 
psychologist provided an assessment of the Veteran's 
depression and the September 2006 private physician addressed 
his back problems, neither examiner indicated that he 
considered all of the Veteran's service-connected 
disabilities in determining whether or not he was employable.   

Based on the evidence, the Board finds that entitlement to 
TDIU due to service-connected disabilities is warranted.  As 
noted above, the Veteran has a combined total schedular 
disability rating of 80 percent, which meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).  Additionally, he 
has submitted credible evidence that he is unable to work or 
take part in VA's Vocational Rehabilitation Services training 
due to his low back disability and other service-connected 
disabilities.  

The Board acknowledges the statement of the Veteran's aunt 
regarding his intention to undergo lumbar spine surgery to 
bring his low back pain to a more manageable level so that he 
might qualify for an educational or vocational program.  
However, the Veteran is currently unable to participate in 
such a program and it is unclear when, if ever, he might be 
able to do so in the future.  Indeed, this was expressly 
noted in the July 2008 letter from the Veteran's VA 
Rehabilitation Counselor.  

Further, the Board is cognizant of the January 2008 SSA 
decision in which the Veteran was found not to be totally 
disabled.  However, that decision was predicated on the 
September 2006 private physician's findings regarding the 
impact of the Veteran's back disability on his employability.  
As noted above, that private physician's findings are less 
probative than the January 2008 VA examiner's report 
indicating that the Veteran has a poor prognosis for 
recovering from his major depression and that this service 
connected disability, whether standing alone or combined with 
his other service-connected disabilities, renders him 
unemployable.  Given that the SSA adjudicator did not base 
his determination on the clinical evidence that the Board 
considers most probative in this appeal, entitlement to a 
TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a total rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


